Citation Nr: 0826982	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a disability manifested 
by diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran testified before a Decision Review Officer at the 
RO in June 2007.  A transcript of the hearing has been 
associated with the record.  At the time of his hearing, the 
veteran withdrew a claim of entitlement to service connection 
for jaundice.


FINDING OF FACT

A disability manifested by diarrhea was not manifest in 
service and is unrelated to service.


CONCLUSION OF LAW

A disability manifested by diarrhea was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A letter dated in June 2001 described the evidence necessary 
to support a claim of entitlement to service connection.  The 
veteran was asked to identify private treatment providers.  
The veteran was told that VA had obtained his service medical 
records and separation documents.  

A January 2006 letter asked the veteran for evidence showing 
that diarrhea had existed since service.  It described the 
various types of evidence that might support the veteran's 
claim.  The evidence of record was listed, and the veteran 
was told how VA would assist him in obtaining additional 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issue 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
carried out.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed diarrhea is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records indicate that in 
December 1945, the veteran was seen following acute diarrhea 
with cramps.  His skin was noted to have a yellowish tint.  
The provider noted that the veteran's diarrhea had continued, 
with three or four loose stools daily, accompanied by 
moderate cramps.  In February 1946 the veteran was examined 
and found to be physically qualified for release to inactive 
duty status.  At that time, the veteran denied recent loss of 
weight.

Colonoscopy in December 1997 revealed subacute to acute 
diverticular disease with multiple diverticuli in the left 
lower quadrant.  

The veteran was privately treated for gastrointestinal 
bleeding in October 2002.  Colonoscopy revealed moderate to 
severe left-sided diverticulosis.  There was no bleeding site 
identified.  A CT scan revealed extensive diverticular 
changes in the colon, and findings suggesting diverticulitis.  

At his June 2007 hearing, the veteran testified that he had 
suffered from frequent diarrhea in the years following 
service, and had been diagnosed with diverticulitis in 1997.  
He denied having been told that his diverticulitis was 
related to his symptoms in service.  

A VA examination was conducted in July 2007.  The veteran's 
claims file was reviewed by the examining physician.  The 
examiner reviewed the veteran's history, to include the 
veteran's in-service hospitalization for hepatitis and blood 
per rectum.  The veteran reported that he had a large amount 
of blood per rectum and subsequently awoke in an Army 
hospital several days later.  He complained of loose stools, 
with about two to three bowel movements per day.  He also 
reported episodes of lower abdominal pain, lasting a day and 
occurring two to three times per month.  He expressed his 
belief that his diverticulitis and chronic diarrhea were 
related to the infection and rectal bleeding in 1945.  The 
diagnosis was diverticulosis with chronic diarrhea.  The 
examiner opined that it was less likely than not that the 
veteran's present medical diagnosis was related to the 
episode of rectal bleeding and jaundice in 1945, as that 
episode was self limited.  He indicated that there was no 
evidence to suggest that the veteran's diverticular disease 
was related to acute hepatitis and rectal bleeding.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for a disability manifested by diarrhea.  In this 
regard, the Board observes that the service medical records 
do not indicate a chronic condition manifested by diarrhea 
during service or for many years thereafter.  Rather, the 
evidence demonstrates that the limited episode of diarrhea in 
service resolved without residual.  The veteran was found to 
be physically qualified for discharge in February 1946, two 
months after he was hospitalized for jaundice and diarrhea.  
The first post-service evidence reflecting gastrointestinal 
complaints date to December 1997, more than 50 years after 
the veteran's discharge from service in 1946.  Moreover, the 
VA examiner specifically stated that it was less likely than 
not that the veteran's present medical diagnosis was related 
to the episode of rectal bleeding and jaundice in 1945.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's gastrointestinal complaints.  
In essence, the most probative evidence demonstrates that 
this disability is not related to service.  

The Board acknowledges the veteran's assertion that he has 
suffered from diarrhea since service.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with post-service treatment 
records which indicate that this claimed disability is not 
related to service.  In this case the veteran's assertions of 
chronicity or continuity of diverticulitis are less probative 
than other evidence of record.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
claimed disability, first manifested many years after 
service, is far too complex a medical question to lend itself 
to the opinion of a layperson.

The Board does not doubt that the veteran had diarrhea during 
service.  However, the primary issue is whether the currently 
diagnosed condition is related to service.  When addressed 
directly, the medical evidence tends to establish that the 
in-service event was of limited duration.  Furthermore, 
nothing in the private records, to include the veteran's 
statements for treatment purposes, relates onset to service.  
Rather, the 1997 report is silent as to onset and the October 
2002 report reflects a recent change in bowel habits.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diarrhea, and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a disability manifested 
by diarrhea is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


